Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with B. Malouin (Reg. # 78,574) on May 03, 2021.

The application has been amended as follows: 

Claim amendment:
Claim 1: A turbofan engine comprising 
a core engine, 
a bypass duct surrounding the core engine, 
an annular bypass flow path between the bypass duct and the core engine, and 
a plurality of core links extending across the bypass path and structurally supporting at least a portion of the core engine relative to the bypass duct, 
at least one of the core links having 
at least one structural member connecting two opposite ends of the at least one of the core links having 
a front structural member,
a conduit located adjacent the at least one structural member, 
and 
a portion of the conduit exposed to the bypass path,
an elongated body with 
a length extending between the bypass duct and the core engine, 
a depth extending axially relative to an axis of the bypass flow path, and a thickness normal to the depth and normal to the length, and 
a heat-exchange aperture defined across the thickness and located rearward of the front structural member, wherein the portion of the conduit extends inside the heat exchange aperture.

Claim 2 (Cancelled).

Claim 3.  The turbofan engine of claim [[2]]1 wherein the at least one structural member further comprises a rear structural member, each of the front and rear structural members are located  on a respective one of axial sides of the heat-exchange aperture, the front structural member forming a leading edge and being configured to shield the 

Claim 4. The turbofan engine of claim [[2]]1 wherein the two opposite ends include a radially-inner end and a radially-outer end, the radially-inner end penetrating into the core engine and 

Claim 9. The turbofan engine of claim 1 wherein the at least one of the core links has a body made of carbon fiber epoxy. 

Claim 11. A core link providing structural support structure within a bypass flow path of a gas turbine, comprising 
a structural body with
a front structural member,
a rear structural member,
a length extending between a bypass duct and a core engine of the gas turbine, 
a depth extending axially relative to an axis of the bypass flow path,
a thickness normal to the depth and normal to the length, and
a heat-exchange aperture defined across the thickness and located between the front and rear structural members,
a conduit within the structural body, 
a fluid passage defined by the conduit and having 
a heat exchange portion being configured for heat exchange with the bypass flow path, 
a portion of the conduit exposed to the bypass flow path, 
an inlet leading into the structural body and to the heat exchange portion, and 
wherein 
the portion of the conduit extends inside the heat exchange aperture.

Claim 12 (Cancelled) 

Claim 13. The core link of claim [[12]]13 wherein front structural member[[s]] form[[ing]]s a leading edge, the portion of the conduit located between front structural member[[s]] and rear structural member[[s]].

Claims 17-20 (Cancelled) 


Allowable Subject Matter

Claims 1, 3-11, and 13-16 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding this invention of a gas turbine engine relevant prior art Walker (US 2006/004223), and Porte (US 5,729,969) teaches a core engine, a bypass duct surrounding the core engine, an annular bypass flow path between the bypass duct and the core engine, and 
a plurality of core links extending across the bypass path and structurally supporting at least a portion of the core engine relative to the bypass duct, at least one of the core links having at least 
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “a heat-exchange aperture defined across the thickness and located rearward of the front structural member, wherein the  portion of the conduit extends inside the heat exchange aperture”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./
 Examiner, Art Unit 3741   
/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741